                                         Case 3:19-cv-01438-WHA Document 21 Filed 07/03/19 Page 1 of 11



                                    1   DISABILITY RIGHTS ADVOCATES
                                        STUART SEABORN (Bar No. 198590)
                                    2   MELISSA RIESS (Bar No. 295959)
                                        REBECCA SERBIN (NY State Bar No. 5273255)*
                                    3   2001 Center Street, Fourth Floor
                                        Berkeley, California 94704-1204
                                    4   Telephone: (510) 665-8644
                                        Facsimile: (510) 665-8511
                                    5   sseaborn@dralegal.org
                                        mriess@dralegal.org
                                    6   rserbin@dralegal.org
                                    7   Attorneys for Plaintiffs
                                        *Admitted Pro Hac Vice
                                    8
                                        FOLGER LEVIN LLP
                                    9   JIYUN CAMERON LEE (Bar No. 161667)
                                        MARIE JONAS (Bar No. 278952)
                                   10   SHERRI M. HANSEN (Bar No. 302903)
                                        199 Fremont Street, 20th Floor
                                   11
                                        San Francisco, CA 94015
                                   12   Telephone: (415) 625-1050
                                        Facsimile: (415) 625-1091
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   jlee@folgerlevin.com
                                        mjonas@folgerlevin.com
                                   14   shansen@folgerlevin.com
         (510) 665-8644




                                   15   Attorneys for Defendant
                                                                       UNITED STATES DISTRICT COURT
                                   16
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   17

                                   18   INDEPENDENT LIVING RESOURCE                             Case No. 3:19-CV-01438-WHA
                                        CENTER SAN FRANCISCO, a California
                                   19   non-profit corporation, JUDITH SMITH, an                CLASS ACTION
                                        individual, JULIE FULLER, an individual,
                                   20   SASCHA BITTNER, an individual, TARA                     JOINT CASE MANAGEMENT
                                        AYRES, an individual, and COMMUNITY                     STATEMENT
                                   21   RESOURCES FOR INDEPENDENT                               [Fed. R. Civ. P. 26(f), Civ. L.R. 16-9]
                                        LIVING, a California non-profit corporation;
                                   22                                                           The Honorable William Alsup
                                                        Plaintiffs,                             Conference Date: July 11, 2019
                                   23                                                           Time: 11:00 A.M.
                                                v.
                                                                                                Location: San Francisco, Courtroom 12, 19th
                                   24
                                        LYFT, Inc., a Delaware corporation;                     Floor
                                   25
                                        Defendant.
                                   26

                                   27

                                   28
                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        JOINT CASE MANAGEMENT STATEMENT
                                         Case 3:19-cv-01438-WHA Document 21 Filed 07/03/19 Page 2 of 11



                                    1           The Parties to the above-entitled action submit this Joint Case Management Statement
                                    2   pursuant to the Northern District of California’s standing order regarding the contents of such
                                    3   statements and Civil Local Rule 16-9.
                                    4                                  I.     JURISDICTION AND SERVICE
                                    5           Plaintiffs assert that this Court has subject matter jurisdiction over Plaintiffs’ claims
                                    6   arising under the Americans with Disabilities Act. No personal jurisdiction issues exist as to
                                    7   Plaintiffs or to Defendant, nor are there any issues as to venue. All Parties have been served.
                                    8                            II.        FACTS AND PROCEDURAL HISTORY
                                    9           A.      Plaintiffs’ Statement
                                   10           On March 20, 2019, Plaintiffs filed this class action lawsuit against Lyft, Inc. Lyft is the
                                   11   second largest ridesharing company in the United States. Lyft offers multiple categories of
                                   12   service in California, including transportation in luxury vehicles and in a carpool, but offers no
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   transportation service for Plaintiffs and others who use wheelchairs or other mobility devices and
                                   14   thus require Wheelchair Accessible Vehicles (“WAVs”) for transportation. Defendant could
         (510) 665-8644




                                   15   modify its policies and practices to make WAV service readily available to Bay Area passengers,
                                   16   as it has begun to do in other cities, but it has not done so. Indeed, Lyft offers no WAV service
                                   17   at all through its mobile application.
                                   18           While California’s Public Utilities Commission has taken initial steps to engage in
                                   19   regulatory oversight of ride sharing companies, it has made clear that its regulations do not in
                                   20   any way limit a ridesharing company from complying with its obligations under federal
                                   21   disability access laws such as the Americans with Disabilities Act, nor does it limit the rights of
                                   22   any persons, including Plaintiffs, to pursue remedies under those laws against any ride sharing
                                   23   company:
                                   24                   “Nothing in this section shall limit the rights of any person to pursue
                                                        any remedies or causes of action that they may have under any state
                                   25                   or federal law to enforce compliance with those laws or the
                                                        obligations stated in this section. Nothing in this section shall be
                                   26                   construed to expand or limit any obligations, if any, of a
                                                        transportation network company under existing state or federal
                                   27                   disability access laws.” Cal. Pub. Util. Code § 5440.5(d)
                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        JOINT CASE MANAGEMENT STATEMENT                                                                        1
                                         Case 3:19-cv-01438-WHA Document 21 Filed 07/03/19 Page 3 of 11



                                    1           Further, nothing in the Commission’s regulatory scheme prevents or is even inconsistent
                                    2   with Plaintiffs’ request that Lyft modify its policies and practices to provide persons who need
                                    3   WAVs access to its on-demand transportation. Indeed, the PUC allows ridesharing companies to
                                    4   be exempt from paying into the Commission’s access fund and other regulatory requirements if
                                    5   they provide accessible service on their own. See Cal. Pub. Util. Code § 5440.5(a)(1)(G).
                                    6           B.      Defendant’s Statement
                                    7           For decades, public and private entities have struggled to provide transportation options
                                    8   to individuals who are unable to ride a standard passenger car and instead must rely on WAVs.
                                    9   The issue presented in this lawsuit is whether Lyft, a private entity, is required under the ADA to
                                   10   provide WAV service on its platform. Lyft is committed to increasing transportation options for
                                   11   individuals with disabilities, and firmly believes that public and private entities, working
                                   12   together, should come up with a solution to address the transportation needs of individuals with
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   disabilities. However, Lyft believes the answer to the specific question of whether the ADA
                                   14   compels it to provide WAV service is that the statute does not mandate such a result.
         (510) 665-8644




                                   15           Lyft operates an app-based, peer-to-peer marketplace that connects drivers with riders.
                                   16   Lyft’s innovative, technology driven platform depends on supply and demand: a supply of
                                   17   drivers who are willing to offer rides in their privately owned or leased vehicles, and a demand
                                   18   by riders who elect to obtain rides from these drivers.
                                   19           Plaintiffs allege that the ADA requires Lyft to make WAV service “readily available.”
                                   20   Notably, Plaintiffs do not seek an order requiring Lyft to purchase WAV vehicles. Complaint,
                                   21   ¶ 6. There is a reason Plaintiffs do not seek such an order: it is that the ADA specifically exempts
                                   22   private entities, even if they are engaged in the business of providing transportation services,
                                   23   from the requirement of purchasing WAVs unless the vehicle has a seating capacity of 8 or more
                                   24   passengers. See, e.g., 42 U.S.C. § 12184(b)(3). Notwithstanding this specific exemption,
                                   25   Plaintiffs allege that the ADA requires Lyft to otherwise modify its “policies and practices” to
                                   26   provide WAV service.
                                   27           While Lyft disagrees with Plaintiffs and believes that the ADA does not require Lyft to
                                   28   modify its policies and practices to provide WAV service, whether “readily available” WAV


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        JOINT CASE MANAGEMENT STATEMENT                                                                     2
                                         Case 3:19-cv-01438-WHA Document 21 Filed 07/03/19 Page 4 of 11



                                    1   service can be achieved is a complex matter that is currently being addressed through recent
                                    2   legislation and a statewide regulatory rulemaking process. In California, the activities of
                                    3   Transportation Network Companies (“TNCs”) such as Lyft are subject to regulation by the
                                    4   California Public Utilities Commission (“CPUC”). Pursuant to the Senate Bill 1376, TNC
                                    5   Access for All Act, which was signed into law in September 2018, the CPUC recently
                                    6   established the TNC Access for All Fund (the “Access Fund”). See Cal. Pub. Util. Code
                                    7   § 5440.5(a)(1)(C). The Access Fund will be funded by a per-trip fee of 10 cents for each TNC
                                    8   trip completed, and the money collected for the Access Fund is intended to be used by TNCs to
                                    9   improve WAV services. In conjunction with the establishment of the Access Fund, the CPUC
                                   10   has commenced a rulemaking process with the input of various stakeholders (including cities and
                                   11   counties, disability rights organizations, transit agencies, paratransit coordinating councils, and
                                   12   TNCs), to consider topics such as community WAV demand and supply, maintenance and fuel
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   costs for WAVs, appropriate subsidies for WAV rides, and integration of WAV service into city
                                   14   and county transportation plans. Id., § 5440.5(a)(1)(A).
         (510) 665-8644




                                   15           Ultimately, Lyft believes that expanding WAV options is a matter best resolved by state
                                   16   and local government entities, with the input of various stakeholders (such as transit agencies,
                                   17   disability rights organizations and TNCs) and consideration of various issues unique to each
                                   18   community (such as population density, supply and demand). Lyft does not believe that this is a
                                   19   matter that is subject to the ADA.
                                   20                                           III.    LEGAL ISSUES
                                   21           The Parties anticipate disputes regarding:
                                   22           1.      Whether Lyft is subject to regulation under the ADA as a public accommodation
                                   23                   or as a private entity that is primarily engaged in the business of transporting
                                   24                   people;
                                   25           2.      Whether the ADA requires Lyft to ensure that WAVs are on its on-demand
                                   26                   platform;
                                   27           3.      Whether requiring Lyft to take certain steps, such as offering monetary incentives
                                   28                   to drivers, among other modifications to its policies and practices, constitutes


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        JOINT CASE MANAGEMENT STATEMENT                                                                       3
                                         Case 3:19-cv-01438-WHA Document 21 Filed 07/03/19 Page 5 of 11



                                    1                   requiring Lyft to modify its “policies, practices, or procedures” under the ADA,
                                    2                   42 U.S.C. §§ 12182(b)(2)(A)(ii), 12184(b)(2)(A);
                                    3           4.      Whether requiring Lyft to take certain steps, such as offering monetary incentives
                                    4                   to drivers, among other modifications to its policies and practices, constitutes a
                                    5                   “reasonable modification” of its “policies, practices, or procedures” under the
                                    6                   ADA, 42 U.S.C. §§ 12182(b)(2)(A)(ii), 12184(b)(2)(A);
                                    7           5.      Whether requiring Lyft to take certain steps, such as offering monetary incentives
                                    8                   to drivers, among other modifications to its policies and practices, would result in
                                    9                   a fundamental alteration of the nature of goods, services, facilities, privileges,
                                   10                   advantages, or accommodations offered by Lyft, 42 U.S.C. §§ 12182(b)(2)(A)(ii),
                                   11                   12184(b)(2)(A);
                                   12           6.      Whether Plaintiffs’ claims are subject to class treatment.
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13                                              IV.      MOTIONS
                                   14           The Parties have not filed any motions. If the Parties are unable to negotiate a settlement,
         (510) 665-8644




                                   15   Plaintiffs plan to move for class certification and are considering moving for partial summary
                                   16   judgment on one or more issues, and Defendant intends to move for summary judgment.
                                   17                                 V.      AMENDMENT OF PLEADINGS
                                   18           No amendments are currently pending. Plaintiffs do not currently anticipate amending the
                                   19   complaint.
                                   20                                  VI.      EVIDENCE PRESERVATION
                                   21           The Parties have reviewed the Guidelines Related to the Discovery of Electronically
                                   22   Stored Information and have met and conferred under Fed. R. Civ. P. 26(f) regarding evidence
                                   23   preservation.
                                   24                                           VII.     DISCLOSURES
                                   25           The Parties have agreed to exchange initial disclosures on August 30, 2019.
                                   26                                             VIII. DISCOVERY
                                   27           The Parties have discussed the possibility of entering into a stipulation regarding how
                                   28   electronically stored information should be produced, but have not yet determined whether this


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        JOINT CASE MANAGEMENT STATEMENT                                                                      4
                                         Case 3:19-cv-01438-WHA Document 21 Filed 07/03/19 Page 6 of 11



                                    1   will be necessary or what the contours of such a stipulation should be. The Parties will meet and
                                    2   confer on this topic further as needed. The Parties agree that service by email shall for all
                                    3   purposes constitute service by hand.
                                    4           A.      Plaintiffs’ Position:
                                    5           Plaintiffs appreciate Lyft’s willingness to engage in early resolution discussions with a
                                    6   neutral and are looking forward to productive discussions in the 45-day window the parties have
                                    7   agreed to dedicate to early resolution, as described in Section XII below. However, to the extent
                                    8   the parties do not reach a meeting of the minds regarding resolution during that time period,
                                    9   Plaintiffs intend to propound written discovery and to notice depositions—including depositions
                                   10   of 30(b)(6) witnesses shortly thereafter.
                                   11           Plaintiffs anticipate conducting discovery on topics including, but not necessarily limited
                                   12   to, the following: (1) Defendant’s control over Lyft drivers and other aspects of the
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   transportation provided through the Lyft App; (2) Defendant’s efforts to provide WAV service or
                                   14   consider providing WAV service in the Bay Area; (3) Defendant’s financial resources; (4) the
         (510) 665-8644




                                   15   feasibility of modifications to Defendant’s policies and practices that would make sufficient
                                   16   WAVs available through Defendant’s on-demand transportation service so that Plaintiffs and
                                   17   class members would have full and equal access to that service; and (5) Defendants’ efforts to
                                   18   provide and improve WAV service in markets where such service is currently available through
                                   19   the Lyft App, and the success of those efforts.
                                   20           B.      Defendant’s Position
                                   21           Defendant anticipates conducting discovery on topics including, but not necessarily
                                   22   limited to, the following: (1) utilization of WAVs by individual plaintiffs and members of
                                   23   organizational plaintiffs; (2) information and data regarding WAV demand in the Bay Area;
                                   24   (3) information and data regarding existing WAVs and WAV drivers in the Bay Area, including
                                   25   such drivers’ interest in driving on the Lyft platform; (4) participation by Plaintiffs in CPUC
                                   26   and/or other WAV-related proceedings.
                                   27           Defendant also anticipates third party discovery will be required, including from
                                   28   transportation agencies and paratransit providers on the subjects listed above, as well as on the


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        JOINT CASE MANAGEMENT STATEMENT                                                                     5
                                         Case 3:19-cv-01438-WHA Document 21 Filed 07/03/19 Page 7 of 11



                                    1   cost of providing WAV service.
                                    2                                           IX.     CLASS ACTION
                                    3           Pursuant to Federal Rule of Civil Procedure 23(b)(2), Plaintiffs have brought this case on
                                    4   behalf of a class consisting of individuals in San Francisco County, Alameda County, and Contra
                                    5   Costa County who are disabled because of a mobility impairment, use wheelchairs or other
                                    6   mobility devices and therefore use Wheelchair Accessible Vehicles (“WAVs”) for
                                    7   transportation, and who have been and continue to be deterred from using Lyft’s transportation
                                    8   service due to Lyft’s discriminatory acts and practices. Excluded from the Class is any individual
                                    9   who has previously utilized Lyft and/or has downloaded the Lyft application, and Lyft’s officers
                                   10   and employees.
                                   11           The claims asserted in Plaintiffs’ complaint are solely for injunctive and declaratory relief
                                   12   for Plaintiffs and the class. Plaintiffs’ complaint does not include damages. Further, Defendant’s
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   allegedly discriminatory conduct—failing to modify its policies and practices in order to provide
                                   14   WAV service—applies in the same way to both Plaintiffs and the class, thus making final
         (510) 665-8644




                                   15   declaratory and injunctive relief appropriate for both groups.
                                   16           All attorneys of record have reviewed the Procedural Guidance for Class Action
                                   17   Settlements. Plaintiffs propose to move for class certification following receipt of the initial
                                   18   discovery described in Section VIII above. Defendants, on the other hand, believe that any
                                   19   motion for class certification should be considered after the completion of all discovery,
                                   20   including expert discovery.
                                   21                                         X.       RELATED CASES
                                   22           The parties are aware of another case involving claims by persons needing wheelchair
                                   23   accessible vehicles, Lowell v. Lyft, Inc., 7:17-cv-06251-NSR-LMS, currently pending in the
                                   24   United States District Court for the Southern District of New York. The Lowell plaintiffs pled
                                   25   their case on behalf of a putative nationwide class of people who use WAV service, but they
                                   26   have not yet filed a motion to certify that class. Defendant intends to vigorously oppose any such
                                   27   effort to certify a nationwide class. At this time, the Parties are not aware of any reason that the
                                   28   scheduling of this action should be impacted by the Lowell action.


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        JOINT CASE MANAGEMENT STATEMENT                                                                        6
                                         Case 3:19-cv-01438-WHA Document 21 Filed 07/03/19 Page 8 of 11



                                    1                                                XI.     RELIEF
                                    2           Plaintiffs seek declaratory relief as well as a permanent injunction requiring Defendant to
                                    3   take remedial measures to mitigate Defendant’s past and ongoing violations of federal disability
                                    4   access law, including, at minimum, an injunction requiring Defendant to:
                                    5               Modify its policies and practices to ensure that persons who use wheelchairs,
                                    6                including Plaintiffs, are able to use Lyft’s on-demand transportation service on a
                                    7                basis that is as full and equal to that which is available to other members of the
                                    8                general public as is feasible.
                                    9           Plaintiffs will also seek reasonable attorneys’ fees and costs.
                                   10                                     XII.    SETTLEMENT AND ADR
                                   11           The Parties have discussed having a third party facilitate settlement discussions and have
                                   12   allocated approximately 45 days to do so prior to the triggering of remaining dates in the
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   litigation calendar. The Parties are in the process of meeting and conferring regarding the
                                   14   selection of a third party, and expect to schedule a session within that 45-day period. Both Parties
         (510) 665-8644




                                   15   are in the process of complying with ADR Local Rule 3-5.
                                   16                XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
                                   17           The Parties do not consent to a magistrate judge.
                                   18                                      XIV. OTHER REFERENCES
                                   19           This case is not suitable for reference to binding arbitration, a special master, or the
                                   20   Judicial Panel on Multidistrict Litigation.
                                   21                                    XV.      NARROWING OF ISSUES
                                   22           A.      Plaintiffs’ Position:
                                   23           Plaintiffs believe the issues in dispute can be narrowed by bifurcating the liability and
                                   24   remedy phases of this case. Regarding liability, there is no question that Lyft is not providing full
                                   25   and equal access to its service to persons who need WAVs, and, under the ADA, Lyft has the
                                   26   burden of presenting evidence to provide that doing so would fundamentally alter the nature of
                                   27   the goods, services, facilities, privileges, advantages, or accommodations offered by Lyft See 42
                                   28   U.S.C. §§ 12182(b)(2)(A)(ii). It would therefore be most efficient for the parties and the Court


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        JOINT CASE MANAGEMENT STATEMENT                                                                     7
                                         Case 3:19-cv-01438-WHA Document 21 Filed 07/03/19 Page 9 of 11



                                    1   to assess first whether there has been a denial of full and equal access and whether Lyft has met
                                    2   its burden of proof regarding its fundamental alteration defense before making a determination
                                    3   on an appropriate remedy. Upon a finding of liability, the parties can meet and confer to explore
                                    4   appropriate policy and practice modifications needed to provide reasonably equivalent access for
                                    5   WAV users to Lyft’s service and, to the extent the parties cannot reach agreement, they may be
                                    6   able to narrow the issues regarding disputes on particular policy and practice modifications, thus
                                    7   streamlining further litigation and determination by the Court on appropriate remedies.
                                    8           B.       Defendant’s Position:
                                    9           Defendant does not agree that the issues of liability and remedy can be bifurcated.
                                   10   Plaintiffs allege that Lyft has engaged in discrimination, and the ADA defines “discrimination”
                                   11   to include:
                                   12                    a failure to make reasonable modifications in policies, practices, or
                                                         procedures, when such modifications are necessary to afford such
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13                    goods, services, facilities, privileges, advantages, or
                                                         accommodations to individuals with disabilities, unless the entity
                                   14                    can demonstrate that making such modifications would
         (510) 665-8644




                                                         fundamentally alter the nature of such goods, services, facilities,
                                   15                    privileges, advantages, or accommodations
                                   16   42 U.S.C. §§ 12182(b)(2)(A)(ii), 12184(b)(2)(A). Under this provision, the issue of remedy –
                                   17   such as whether Lyft should be compelled to offer incentives to drivers to have them provide
                                   18   WAV service – is inextricably linked to the issue of liability – such as whether the nature or
                                   19   amount of driver incentive allegedly required under the ADA constitutes a “reasonable
                                   20   modification” of Lyft’s policies, practices and procedures, and/or whether making such
                                   21   modification would fundamentally alter the nature of goods, services, facilities, privileges,
                                   22   advantages, or accommodations offered by Lyft.
                                   23                               XVI. EXPEDITED TRIAL PROCEDURE
                                   24           The Parties do not believe this case can proceed on an expedited schedule.
                                   25                                            XVII. SCHEDULING
                                   26           The Parties propose that the Court calendar the following litigation deadlines:
                                   27                Fact Discovery closes: March 2, 2020
                                   28                Expert Discovery Deadlines:


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        JOINT CASE MANAGEMENT STATEMENT                                                                     8
                                        Case 3:19-cv-01438-WHA Document 21 Filed 07/03/19 Page 10 of 11



                                    1                        o Initial Disclosures: March 24, 2020
                                    2                        o Rebuttal Disclosures: April 27, 2020
                                    3                        o Expert Discovery Closes: May 25, 2020
                                    4              Dispositive Motion Hearing Deadline: July 16, 2020
                                    5              Final Pre-trial Conference: September 23, 2020
                                    6              Trial: October 26, 2020
                                    7                                                 XVIII. TRIAL
                                    8           Neither party has requested a jury trial. If this case proceeds to trial, the Parties anticipate
                                    9   that a trial would last approximately 5 days.
                                   10       XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
                                   11           Defendant has filed the “Certification of Interested Entities or Persons” as required by
                                   12   Civil Local Rule 3-15 confirming that as of June 21, 2019, the only other additional interest to
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   report other than the named parties is Rakuten, Inc. Plaintiffs have filed the same, confirming
                                   14   that as of March 21, 2019, other than the named parties, there is no such interest to report.
         (510) 665-8644




                                   15                                   XX.     PROFESSIONAL CONDUCT
                                   16           All attorneys of record have reviewed the Guidelines for Professional Conduct for the
                                   17   Northern District of California.
                                   18                                         XXI. OTHER MATTERS
                                   19           None.
                                   20

                                   21     DATED: July 3, 2019                               Respectfully Submitted:
                                   22

                                   23

                                   24                                                       Stuart Seaborn
                                                                                            DISABILITY RIGHTS ADVOCATES
                                   25                                                       Attorneys for Plaintiffs
                                   26
                                                                                                /s/ Jiyun Cameron Lee
                                   27                                                       Jiyun Cameron Lee
                                                                                            FOLGER LEVIN LLP
                                   28                                                       Attorneys for Defendant
                                                                                            Lyft, Inc.

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        JOINT CASE MANAGEMENT STATEMENT                                                                        9
                                        Case 3:19-cv-01438-WHA Document 21 Filed 07/03/19 Page 11 of 11



                                    1
                                        FILER’S ATTESTATION
                                    2

                                    3           Pursuant to Civil Local Rule 5-1(i), I attest that concurrence in the filing of the document

                                    4   has been obtained from each of the other Signatories.

                                    5

                                    6   DATED: July 3, 2019

                                    7

                                    8                                                         /s/ Jiyun Cameron Lee
                                                                                          Jiyun Cameron Lee
                                    9

                                   10

                                   11

                                   12
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13

                                   14
         (510) 665-8644




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        JOINT CASE MANAGEMENT STATEMENT                                                                   10
